internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-116613-00 cc ita b7 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer process a b c d e f g h year year tam-116613-00 year year year issue s whether an information_document_request idr issued during the planning stage of an examination which specifically identifies an accounting_method or sub-method as an area of potential adjustment constitutes written notification that the method or sub- method is an issue under consideration in the subsequent examination whether a broad statement in an idr renders the entire idr invalid for purposes of placing an issue under consideration even when the idr contains other statements that are specific if the entire idr is not rendered invalid whether taxpayer received written notification prior to filing its form_3115 application_for change in accounting_method that specifically cited the method that was the subject of the form_3115 as an issue under consideration in the subsequent examination conclusion an idr issued during the planning stage of examination which specifically identifies an accounting_method or sub-method as an area of potential adjustment constitutes written notification that the method or sub-method is an issue under consideration in the subsequent examination a broad statement in an idr does not invalidate the entire idr when the idr contains other statements that are specific taxpayer received written notification prior to filing its form_3115 that specifically cited the method that was the subject of the form_3115 as an issue under consideration in the subsequent examination facts taxpayer is a corporation that produces a products from b the a products that result from the processing of b include c d e f g and h taxpayer uses the overall accrual_method of accounting based on a calendar taxable_year and the dollar-value last-in_first-out lifo_method of inventory_accounting taxpayer first elected the lifo inventory_method for its year tax_year tam-116613-00 during year the service studied the lifo item definition1 that was being utilized in the a industry in public forums the service made the industry aware of its intentions to focus on this issue in future examinations in the last quarter of year taxpayer began considering whether it properly differentiated quantities of b c d e f g and h in its inventories as a result taxpayer questioned whether its existing method of defining items under the dollar-value lifo_method satisfied the clear_reflection_of_income standard or whether it should file a form_3115 to request a change in its method of defining items taxpayer began modeling different dollar-value lifo item definitions to determine the financial and tax effects of the different definitions as a taxpayer subject_to the coordinated_examination_program cep taxpayer is continually under audit therefore in order for taxpayer to voluntarily change a method_of_accounting it generally must file an application form during one of the periods or windows that are provided under section of revproc_92_20 1992_1_cb_685 on january year a 30-day window period january year - january year opened for taxpayer during which it could have filed an application to change its dollar-value lifo item definition however taxpayer asserts that it was unable to file an accurate application during this window due to the complexity of the task the demands of year-end closings and a reduced workforce during the holidays instead taxpayer asserts that it decided to file an accurate form_3115 when its next window opened taxpayer anticipated that its next window would open when the examination of its year - year tax years ended taxpayer further anticipated that it would receive a 30-day_letter for the year - year tax years sometime during late january year on january year taxpayer received a 30-day_letter from february year until may year taxpayer devoted time and resources to determine the proper number of items for its a and processed products pools during this time taxpayer met numerous times with its accountants to discuss the project’s progress and difficulties on march year taxpayer hired an outside accounting 1the lifo_method is designed to eliminate the profits attributable to inflation from the current period income calculation to properly reflect increases attributable to inflation the goods contained in a taxpayer’s item categories must have similar characteristics because a system which groups like goods together and separates dissimilar goods permits cost increases attributable to inflation to be isolated and accurately measured 97_tc_120 2for forms filed on or after date revproc_92_20 has been modified and superceded by revproc_97_27 1997_1_cb_680 tam-116613-00 firm to perform an in-depth analysis concerning its dollar-value lifo item definition taxpayer asserts that the outside accounting firm spent hundreds of hours on the project on march year taxpayer received an idr from exam for the development of an examination plan this idr read as follows pursuant to sections dollar_figure and dollar_figure of revproc_92_20 the service hereby notifies you that it has identified the following lifo accounting methods that are areas of potential adjustment the dollar-value_method used in determining the taxpayer’s lifo_inventories in tax years subsequent to the tax_year year the method used by the taxpayer in costing its lifo_inventories the method used by the taxpayer in the pooling of its lifo inventory_items products under the dollar-value lifo_method the method used by the taxpayer in determining the number and composition of its inventory pools the method used by the taxpayer in classifying and identifying items of inventory products the method used by the taxpayer in determining new items entering the inventories the double extension method used by the taxpayer in computing its base_year and current_year_cost of its double extension inventories on may year a 120-day window opened for taxpayer when it filed a protest to the 30-day_letter on may year the national_office received a form_3115 from taxpayer in its form_3115 taxpayer requested permission to change its method of defining items under the dollar-value lifo_method taxpayer’s requested change relates to its method of defining items of b c d e f g and h taxpayer also requested to establish the year_of_change as its new base_year on june year the national_office sent taxpayer a letter which tentatively determined that taxpayer’s form_3115 did not meet the requirements of section revproc_92_20 the national office’s tentative determination was based on the examining agent’s representation that taxpayer had received an idr prior to filing its form_3115 that placed its method of defining lifo items under consideration tam-116613-00 however the letter also indicated that any question as to whether the method or sub- method requested to be changed was an issue under consideration could be referred to the national_office as a request for technical_advice taxpayer subsequently requested that the question of whether its method of defining items under the dollar-value lifo_method be referred to the national_office for technical_advice in the request for technical_advice taxpayer argues that the idr in question did not specifically cite the accounting_method or sub-method that taxpayer is seeking to change as an issue under consideration taxpayer argues that the idr cannot specifically identify any of its lifo accounting methods or sub-methods because the idr was issued during the planning stage of the examination and therefore the examining agent had not performed substantive work to identify any improprieties or deficiencies in those methods or sub-methods taxpayer also argues that the idr does not place any issues under consideration because it contains several broad statements that when taken together encompass all of the methods and sub- methods that are used by any taxpayer accounting for inventories under the dollar- value lifo_method law and analysis sec_446 of the internal_revenue_code and sec_1_446-1 of the income_tax regulations state that except as otherwise expressly provided a taxpayer must obtain the commissioner’s permission before changing a method_of_accounting for federal_income_tax purposes when taxpayer filed its form_3115 revproc_92_20 provided the general procedures for taxpayers seeking the consent of the commissioner to change a method_of_accounting under revproc_92_20 a taxpayer ordinarily must file a form_3115 to obtain the commissioner’s consent for an accounting_method change the time when a taxpayer may file a form_3115 depends upon whether or not the taxpayer is under examination a taxpayer not under examination may generally file a form_3115 any time during the first days of the taxable_year of change see sec_5 revproc_92_20 in comparison a taxpayer under examination generally may only file a form_3115 within certain window periods see section revproc_92_20 one such window period is the 120-day window period provided in section dollar_figure of revproc_92_20 section dollar_figure of revproc_92_20 provides that a taxpayer under examination that desires to change any method_of_accounting may request a change in accounting_method during the 120-day period following the date an examination ends the 120-day tam-116613-00 window even though a subsequent examination may have commenced however this section also provides that the 120-day window will not be available when the taxpayer has received written notification from the examiner s eg by examination plan information_document_request notification of proposed adjustments or income_tax examination changes prior to the filing of the form_3115 specifically citing the method or sub-method to be changed as an issue under consideration for a taxable_year in the subsequent examination see section revproc_92_20 taxpayer’s argument that an idr issued during the planning stage of an examination cannot place an issue under consideration because the agent has not yet identified deficiencies in the accounting_method is unfounded section dollar_figure provides that the written notification issued by the examiner can take the form of an examination plan furthermore although revproc_92_20 does not define the phrase under consideration the phrase is commonly understood to mean that an item will receive weight or be taken into account when formulating either an opinion or a plan thus a particular method_of_accounting may be an issue under consideration before the examiner determines that it is improper or deficient in some respect accordingly section dollar_figure clearly contemplates that an examining agent can place an issue under consideration during the planning stage of an examination and prior to the examining agent performing substantive work to identify deficiencies in a specific accounting_method for forms filed on or after date revproc_97_27 provides the procedures for taxpayers seeking the consent of the commissioner to change a method_of_accounting like revproc_92_20 revproc_97_27 provides that a taxpayer may file a form_3115 to request a change in accounting_method during the 120-day period following the date an examination ends 120-day window regardless of whether a subsequent examination has commenced however as in revproc_92_20 the 3for purposes of revproc_92_20 an examination of a taxpayer is considered to end at the earliest of the date the taxpayer or consolidated_group of which the taxpayer is a member receives a no_change_letter the taxpayer or consolidated_group of which the taxpayer is a member pays the deficiency or proposed deficiency the taxpayer or consolidated_group of which the taxpayer is a member requests consideration by an appeals officer the taxpayer or consolidated_group of which the taxpayer is a member requests consideration by a federal court or on which a deficiency jeopardy termination bankruptcy or receivership assessment is made see sec_3 revproc_92_20 4generally the term under is defined as receiving or undergoing the action or effect of see webster’s ninth new collegiate dictionary the term consideration is generally defined as a matter weighed or taken into account when formulating an opinion or plan id pincite tam-116613-00 day window is not available if the method_of_accounting the taxpayer is requesting to change is an issue under consideration at the time the form_3115 is filed see section revproc_97_27 for purposes of revproc_97_27 a taxpayer’s method_of_accounting for an item is an issue under consideration for the taxable years under examination if the taxpayer receives written notification for example by examination plan information_document_request idr or notification of proposed_adjustment or income_tax examination changes from the examining agent s specifically citing the treatment of the item as an issue under consideration see sec_3 revproc_97_27 to further clarify whether an issue is under consideration revproc_97_27 provides two examples in the first example a taxpayer’s method of pooling under the dollar-value lifo inventory_method is an issue under consideration as a result of an examination plan that identifies lifo pooling as a matter to be examined in the second example a taxpayer’s method of determining inventoriable costs under sec_263a is an issue under consideration as a result of an idr that requests documentation supporting the costs included in inventoriable costs these examples also clearly demonstrate that an examining agent can place an issue under consideration during the planning stage of an examination and before the examining agent has identified any impropriety or deficiency in the method to be examined finally rev_proc 92-20's procedures were designed to encourage prompt compliance with proper tax_accounting principles and to discourage taxpayers from delaying the filing of applications for accounting_method changes see sec_1 revproc_92_20 examiners and cep taxpayers often work together in developing an examination plan and the examination plan is often shared with the cep taxpayer at the beginning of the examination allowing taxpayers to voluntarily change methods_of_accounting after they have had an opportunity to peruse the examination plan would encourage taxpayers to wait until they were notified of the contents of the examination plan before requesting accounting_method changes thus allowing an examining agent to place an issue under consideration during the planning stage encourages taxpayers to file accounting_method change requests prior to being notified that the issue will be examined the foregoing considerations clearly establish that an examining agent can place an issue under consideration during the planning stage of an examination accordingly an idr issued during the planning stage of an examination that specifically identifies an accounting_method or sub-method as an area of potential adjustment constitutes written notification that the method or sub-method is an issue under consideration in the subsequent examination taxpayer also argues that the entire idr is invalid for purposes of section dollar_figure of revproc_92_20 because the idr contains broad statements that lack specificity taxpayer further argues that an idr that contains vague or broad statements should be tam-116613-00 invalidated in toto we disagree section of revproc_92_20 provides that an examining agent only places an accounting_method or sub-method under consideration if the examining agent has sent the taxpayer written notification that specifically cites the method or sub- method as an issue under consideration as stated above the procedures of revproc_92_20 were designed to encourage prompt compliance with proper tax_accounting principles and to discourage taxpayers from delaying the filing of applications for accounting_method changes the written notification and specificity requirements in section encourage voluntary compliance by ensuring that a taxpayer is aware of the accounting methods and sub-methods the taxpayer is permitted and not permitted to change during a window period as a result the written notification and specificity requirements help to avoid or minimize disputes between taxpayers and examining agents over whether the taxpayer was entitled to file a form_3115 during the window period for a specific accounting_method change therefore the notification should fairly inform the taxpayer of the accounting_method or sub-method that will be examined revproc_92_20 does not contain any examples that illustrate the specificity requirement of section but revproc_97_27 contains a nearly identical definition of issue under consideration and provides two examples to illustrate the specificity requirement in the first example a taxpayer’s method of pooling under the dollar-value lifo inventory_method is an issue under consideration as a result of an examination plan that identifies lifo pooling as a matter to be examined but would not be considered an issue under consideration if the examination plan merely identifies lifo_inventories as a matter to be examined in the second example a taxpayer’s method of determining inventoriable costs under sec_263a is an issue under consideration as a result of an idr that requests documentation supporting the costs included in inventoriable costs but is not an issue under consideration if the idr requests documentation supporting the amount of costs of goods sold reported on the return although the examples contained in sec_3 of revproc_97_27 do not explicitly answer the question presented by this case - whether a broad statement that does not place an issue under consideration renders ineffective a specific statement that would place an issue under consideration the lifo example provides some insight into the issue in the second part of the lifo example the revenue_procedure states that lifo pooling is not an issue under consideration as a result of an examination plan that merely identifies lifo_inventories as a matter to be examined emphasis added the example’s use of the term merely indicates that statements referring to lifo_inventories could be supplemented with more specific statements accordingly we will examine the entire written notification reading each statement in context to determine whether the taxpayer has been informed that a specific accounting_method or sub-method will be examined tam-116613-00 opening statement pursuant to sections dollar_figure and dollar_figure of revproc_92_20 the service hereby notifies you that it has identified the following lifo accounting methods that are areas of potential adjustment this statement simply informs the taxpayer that the service is planning to examine certain of the taxpayer’s lifo accounting methods this statement by itself does not place any of taxpayer’s methods_of_accounting under consideration because it does not specifically identify a lifo_method or sub-method that will be examined statement the dollar-value_method used in determining the taxpayer’s lifo_inventories in tax years subsequent to the tax_year year this statement is almost identical to the first example contained in sec_3 of revproc_97_27 that example clearly indicates that this sort of statement lacks the specificity that is required to place an issue under consideration therefore this statement by itself or in the context of the opening statement does not place any of taxpayer’s lifo methods or sub-methods under consideration statement the method used by the taxpayer in costing its lifo_inventories this statement is vague and lacks specificity it could refer to the taxpayer’s method of determining the current-year cost of lifo_inventories under sec_1 e ii it could also refer to the taxpayer’s method of determining inventoriable costs under sec_263a the statement is no more specific as to the method that will be examined when read in the context of the opening statement or statement thus this statement by itself or in conjunction with the opening statement or statement does not place any of taxpayer’s accounting methods or sub-methods under consideration statement the method used by the taxpayer in the pooling of its lifo inventory_items products under the dollar-value lifo_method this statement specifically addresses the taxpayer’s dollar-value lifo pooling_method the first example contained in sec_3 of revproc_97_27 clearly demonstrates that a taxpayer’s method of pooling under the dollar-value lifo inventory_method is an issue under consideration as a result of an examination plan that identifies lifo pooling as a matter to be examined accordingly this statement places taxpayer’s method of pooling dollar-value lifo_inventories under consideration tam-116613-00 statement the method used by the taxpayer in determining the number and composition of its inventory pools although we determined above that the idr sufficiently identified taxpayer’s pooling_method this statement when read in the context of the opening statement and statement is even more specific this statement indicates that the examining agent plans to evaluate whether taxpayer has the requisite number of pools and whether the items in each pool belong in that pool another existing pool or a new pool moreover as stated above the first example contained in sec_3 of revproc_97_27 clearly demonstrates that a taxpayer’s method of pooling under the dollar-value lifo inventory_method is an issue under consideration as a result of an examination plan that identifies lifo pooling as a matter to be examined accordingly the idr places taxpayer’s method of pooling dollar-value lifo_inventories under consideration statement the method used by the taxpayer in classifying and identifying items of inventory products this statement by itself might not be sufficiently specific because taxpayers not using the lifo_method may classify and identify items of inventory products for other purposes however this statement when read in the context of the opening statement and statement specifically identifies taxpayer’s method of defining items under the dollar-value lifo_method as a method_of_accounting that will be examined therefore the idr places taxpayer’s lifo item definition under consideration statement the method used by the taxpayer in determining new items entering the inventories we determined above that the idr sufficiently identifies taxpayer’s method of defining items which includes the taxpayer’s method of determining whether new products or existing products must be treated as item categories nonetheless this statement when read in the context of the opening statement statement and statement specifically identifies taxpayer’s method of determining whether new products or modifications of existing products require the creation of new_item categories thus the idr places taxpayer’s method of determining new items under the dollar-value lifo_method under consideration statement the double extension method used by the taxpayer in computing its base_year and current_year_cost of its double extension inventories this statement is vague although the double-extension_method is used only in connection with the dollar-value lifo_method this statement could refer to the double- extension method the taxpayer is using eg double-extending every item or a sample of items in the pool the taxpayer’s increment valuation method eg earliest tam-116613-00 acquisition average cost or most recent purchases or the taxpayer’s method of reconstructing base-year costs for new items accordingly this statement lacks the specificity that is required by section dollar_figure and therefore does not place any issue under consideration in summary the issues placed under consideration by the march year idr are taxpayer’s method of defining dollar-value lifo items and its method of pooling dollar-value lifo_inventories therefore during the 120-day window period beginning on may year taxpayer was not eligible to file a form_3115 requesting permission to change its method of defining items under the dollar-value lifo_method caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
